SHARE EXCHANGEAGREEMENT by and between ALBA MINERAL EXPLORATION, INC. and DIAMOND INFORMATION INSTITUTE, INC. October 19, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1 Definitions. 1 ARTICLE II SALE AND TRANSFER OF ASSETS Section 2.1 Purchase and Sale of Assets; Assumption of Liabilities 6 Section 2.2 Effective Time. 6 Section 2.3 Articles of Incorporation; By-laws; Directors and Officers 6 Section 2.4 Effects of the Asset Purchase. 7 Section 2.5 Closing. 7 ARTICLE IIIPURCHASE PRICE Section 3.1 Issuance of Purchase Shares. 8 Section 3.2 PurchaserCommon Stock. 8 ARTICLE IVREPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE MEMBERS Section 4.1 Organization.. 8 Section 4.2 Authorization; Validity of Agreement.. 8 Section 4.3 Consents and Approvals; No Violations. 9 Section 4.4 Financial Statements. 9 Section 4.5 No Undisclosed Liabilities. 10 Section 4.6 Litigation. 10 Section 4.7 No Default; Compliance with Applicable Laws. 10 Section 4.8 Broker’s and Finder’s Fees. 10 Section 4.9 Contracts. 10 Section 4.10 Tax Returns and Audits. 11 Section 4.11 Patents and Other Intangible Assets. 11 Section 4.12 Employee Benefit Plans; ERISA. 12 Section 4.13 Title to Property and Encumbrances. 12 Section 4.14 Condition of Properties 13 Section 4.15 Insurance Coverage.. 13 Section 4.16 Environmental Matters. 13 Section 4.17 Disclosure. 14 ARTICLE VREPRESENTATIONS AND WARRANTIES OF PURCHASER. Section 5.1 Organization.. 14 Section 5.2 Authorization; Validity of Agreement. 14 Section 5.3 Consents and Approvals; No Violations. 15 Section 5.4 Litigation.. 15 Section 5.5 No Default; Compliance with Applicable Laws. 15 Section 5.6 Broker’s and Finder’s Fees; Broker/Dealer Ownership.. 15 Section 5.7 Capitalization of Purchaser. 15 Section 5.8 Validity of Shares. 16 Section 5.9 SEC Reporting and Compliance. 16 Section 5.10 No General Solicitation. 17 Section 5.11 Financial Statements. 17 Section 5.12 Absence of Undisclosed Liabilities. 17 Section 5.13 Changes. 17 Section 5.14 Tax Returns and Audits. 18 Section 5.15 Employee Benefit Plans; ERISA. 18 Section 5.16 Interested Party Transactions.. 19 Section 5.17 Questionable Payments.. 19 Section 5.18 Obligations to or by Stockholders. 20 Section 5.19 Schedule of Assets and Contracts. 20 Section 5.20 Environmental Matters. 20 Section 5.21 Employees. 21 Section 5.22 Title to Property and Encumbrances. 21 Section 5.23 Condition of Properties. 21 Section 5.24 Insurance Coverage. 22 Section 5.25 Disclosure.. 22 Section 5.26 No Liabilities 22 ARTICLE VICONDUCT OF BUSINESSES PENDING THE EFFECTIVE TIME Section 6.1 Conduct of Business by the Company Pending the Effective Time. 22 Section 6.2 Conduct of Business by Purchaser Pending the Effective Time. 22 ARTICLE VIIADDITIONAL AGREEMENTS Section 7.1 Access and Information 23 Section 7.2 Additional Agreements 23 Section 7.3 Publicity. 24 Section 7.4 Appointment of Directors 24 Section 7.5 Name Change. 25 ARTICLE VIIICONDITIONS OF PARTIES’ OBLIGATIONS Section 8.1 Company' Obligations. 25 Section 8.2 Purchaser Obligations. 26 ARTICLE IXINDEMNIFICATION AND RELATED MATTERS Section 9.1 Indemnification by Purchaser. 27 Section 9.2 Survival. 28 Section 9.3 Time Limitations. 28 Section 9.4 Limitation on Liability. 28 Section 9.5 Notice of Claims. 28 ARTICLE XTERMINATION PRIOR TO CLOSING Section 10.1 Termination of Agreement. 29 Section 10.2 Termination of Obligations. 29 ARTICLE XIMISCELLANEOUS Section 11.1 Amendments. 30 Section 11.2 Notices. 30 Section 11.3 Entire Agreement. 30 Section 11.4 Expenses. 30 Section 11.5 Severability. 30 Section 11.6 Successors and Assigns; Assignment. 31 Section 11.7 No Third Party Beneficiaries. 31 Section 11.8 Counterparts; Delivery by Facsimile. 31 Section 11.9 Waiver. 31 Section 11.10 No Constructive Waivers. 31 Section 11.11 Further Assurances. 32 Section 11.12 Recitals. 32 Section 11.13 Headings. 32 Section 11.14 Governing Law. 32 Section 11.15 Dispute Resolution. 32 Section 11.16 Interpretation. 32 LIST OF EXHIBITS Exhibit Description Exhibit A Articles of Incorporation of Purchaser Exhibit B By-laws of Purchaser Exhibit C Directors of Purchaser Pre-Effective Time and Post-Effective Time SHARE EXCHANGEAGREEMENT THISSHARE EXCHANGEAGREEMENT is entered into as of October 19, 2009 by and between ALBA MINERAL EXPLORATION, INC., a Delaware corporation (“Purchaser”) and DIAMOND INFORMATION INSTITUTE, INC., a New Jersey Corporation (the “Company”). W I T N E S S E T H: WHEREAS, The Company desire to sell to Purchaser, and Purchaser desires to purchase from the Company, all of the Company’ assets for the consideration and on the terms set forth in this Agreement, NOW, THEREFORE, in consideration of the mutual agreements and covenants hereinafter set forth, the parties hereto agree as follows: ARTICLE I
